                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN

ERIC D. CONNER,

                               Plaintiff,                                      Case No. 17-CV-948
         v.
                                                                               MINUTE SHEET
JOLINDA J. WATERMAN,
SANDY MCARDLE, and
NATHAN BETHEL

                               Defendants,




 Hon. David E. Jones, presiding.                       Deputy Clerk: Tony Byal
 Type of proceeding:            Telephonic Status Conference
 Date: December 20, 2018 at 3:00 PM                    Court Reporter: Liberty
 Time Commenced: 2:57:41                               Time Concluded: 3:24:39


Appearances:            Plaintiff: Ryan M. Wiesner
                        Defendants Jolinda J Waterman and Nathan Bethel: Samuel T. Berg
                        Defendant Sandy McArdle: Michael P. Russart

Comments:
Court:
- Parties indicated they want to conduct discovery and then go to trial late June 2019.
- This will be a jury trial. Will empanel 12 jurors with no alternates. All jurors will deliberate.
- Sets discovery and trial schedule:
         - Amended 26(a)(1) initial disclosures due: 01/18/2019 - All parties may amend their initial disclosures
         - Discovery deadline: 04/30/2019
         - Rule 26(a)(3) submissions and marked deposition transcripts due: 05/07/2019
         - Oppositions to Rule 26(a)(3) submissions and marked deposition transcripts due: 05/21/2019
         - Final Pretrial Conference: 06/18/2019 at 10:30 AM
         - Three day Jury Trial: 06/26/2019 at 9:00 AM
- Court discusses deposition procedures.
- Court will address objections, voir dire, and jury instructions at the final pretrial conference. Court will also
resolve motions in limine at final pretrial conference.

                  Case 2:17-cv-00948-DEJ Filed 12/20/18 Page 1 of 2 Document 112
- Court advises parties to use model jury instructions from the 7th Circuit.
- Parties are to work out discovery disputes by meet and confer process. If discovery issues cannot be worked
out, parties are to contact courtroom deputy to schedule a telephonic pre-motion conference with the Court.
- Case is on a tight schedule. Court advises parties to work out any discovery issues promptly.
- Will need to writ Mr. Connor in for trial. Might have Mr. Connor attend final pretrial conference if parties feel
this would be beneficial.


Mr. Russart advises there needs to be an order entered by the Court to allow Mr. Connor’s deposition due to
him being an inmate. Mr. Russart clarifies this order is included in the Court’s scheduling order.


Telephonic status conference set for 05/01/2019 at 10:00 AM. Court will answer any questions about the
Rule 26(a)(3) disclosures and work out any issues there might be. Parties may contact courtroom deputy to
cancel hearing if they feel it is not needed.




                 Case 2:17-cv-00948-DEJ Filed 12/20/18 Page 2 of 2 Document 112
